Citation Nr: 1642086	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  05-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to November 4, 2010.

2.  Entitlement to an increased disability rating for right lower extremity peripheral neuropathy rated as 20 percent disabling from November 4, 2010.

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to November 4, 2010.

4.  Entitlement to an increased disability rating for left lower extremity peripheral neuropathy rated as 20 percent disabling from November 4, 2010.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 through June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran's original claim for service connection for diabetes mellitus, type II with impotence and peripheral neuropathies of both feet.  A single 20 percent initial disability rating was assigned for that disability.  The Veteran perfected a timely appeal in which he asserted entitlement to separate and compensable disability ratings for the peripheral neuropathies.

During the pendency of the Veteran's appeal, the Cleveland RO issued a June 2008 Statement of the Case (SOC) that awarded separate 10 percent disability ratings for peripheral neuropathies in the Veteran's right and left lower extremities.  Notwithstanding the RO's partial grant, the Veteran indicated his desire to continue his appeal.  The Veteran is presumed to be seeking the maximum possible benefit associated with his peripheral neuropathies.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2008, the Board denied the Veteran's claims for higher initial disability ratings for his peripheral neuropathies.  The Board's decision was appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, counsel for the Veteran and the VA Secretary (the parties) filed a Joint Motion for Partial Remand (joint motion) in which they argued that the Board failed to consider as part of its analysis noted complaints of pain and certain functional loss that resulted from the Veteran's peripheral neuropathies.  The parties' motion was granted by the Court and the Board's November 2008 denial was vacated.  The issues were remanded to the Board for further proceedings consistent with the joint motion.

The matter subsequently returned to the Board.  In September 2010, the Board remanded the issues concerning the Veteran's lower extremity peripheral neuropathies for further development, to include:  review by the Agency of Original Jurisdiction (AOJ) of additional evidence submitted by the Veteran and readjudication of the issues by the AOJ.  During development, the RO issued a December 2010 Supplemental Statement of the Case in which it assigned higher 20 percent disability ratings for each lower extremity, effective from November 4, 2010.

Information in the record shows that the Veteran was represented initially in this matter by a private attorney, Barbara J. Cook, pursuant to a VA 21-22 that was filed in March 2010.  Subsequently, the Veteran filed a new VA 21-22 in February 2015 in which he names Disabled American Veterans (DAV) to act on his behalf.  Despite the same, VA continued to receive additional correspondence from Ms. Cook regarding this appeal.  In March 2016, the Board wrote to the Veteran in order to clarify the current status of his representation.  He responded by filing another VA 21-22 in which he again names DAV as his representative.  Indeed, VA has received arguments on the Veteran's behalf from DAV in the form of a September 2016 Informal Hearing Presentation.  Based on the foregoing facts, the Board recognizes DAV as the Veteran's current representative.

The issue of the Veteran's entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For all periods relevant to this appeal, the peripheral neuropathies in the Veteran's lower extremities have been manifested by moderate to severe incomplete paralysis of the superficial peroneal nerve that has caused symptoms including pain, numbness, and coldness in his lower legs, ankles, feet, and toes.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, and no more, for right lower extremity peripheral neuropathy prior to November 4, 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.68, 4.72, 4.124a, Diagnostic Code 8522 (2015).

2.  The criteria for a disability rating in excess of 20 percent for right lower extremity peripheral neuropathy from November 4, 2010 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.68, 4.72, 4.124a, Diagnostic Code 8522 (2015).

3.  The criteria for an initial disability rating of 20 percent, and no more, for left lower extremity peripheral neuropathy prior to November 4, 2010 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.68, 4.72, 4.124a, Diagnostic Code 8522 (2015).

4.  The criteria for a disability rating in excess of 20 percent for left lower extremity peripheral neuropathy from November 4, 2010 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.25, 4.68, 4.72, 4.124a, Diagnostic Code 8522 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

An October 2003 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for peripheral neuropathies in his lower extremities.  A July 2008 letter also provided the Veteran with notice as to the process by which VA assigns effective dates and disability ratings.  Thus, VA's duty to notify the Veteran is satisfied.
 
VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, VA treatment records, and identified and relevant private treatment records are associated with the record.  The Veteran was afforded VA neurological examinations of his lower extremities in July 2008, November 2010, and June 2015.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's peripheral neuropathies and the severity thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Disability Ratings for Peripheral Neuropathies, Lower Extremities

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is in favor of the claim.  If it is not, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

For all periods relevant to this appeal, the peripheral neuropathies in the Veteran's lower extremities have been rated pursuant to the rating criteria under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8522.  Those criteria, which pertain to disabilities caused by paralysis of the musculocutaneous (superficial peroneal) nerve, provides for a 10 percent disability rating for moderate incomplete paralysis involving that nerve group.  A 20 percent disability rating is assigned where the evidence shows severe incomplete paralysis.  A maximum schedular 30 percent disability rating is appropriate for disabilities resulting in complete paralysis.  Complete paralysis is defined as nerve impairment involving weakened eversion of the foot with respect to the superficial peroneal nerve.

Turning to the relevant evidence, the record contains a December 2003 VA examination during which the Veteran reported symptoms of pain and numbness in his anterior thighs.  He reported also that his right leg felt chronically cold and that coldness and numbness in his toes interrupted his sleep.  On review of the claims file, the examiner observed that such complaints are not noted in the treatment records, and also, that a recent examination of the Veteran's feet in September 2003 was normal.  During the physical examination, the examiner noted that the Veteran's pulses were normal.  Skin temperature and texture in his lower extremities were also normal.  A neurological examination indicated decreased, but not absent, sensation in the anterior right thigh.  The examiner opined that the finding was consistent with right lateral femoral cutaneous nerve neuropathy due to diabetes.  No specific findings concerning the Veteran's left lower extremity were noted.

Records for VA and private treatment received by the Veteran over the course of the appeal period indicate that he has received only sporadic follow-up examination and treatment for symptoms associated with his lower extremity peripheral neuropathies.  A March 2004 private nerve conduction study at Physical Medicine and Rehabilitation revealed findings that were interpreted as being consistent with peripheral polyneuropathy with moderately severe distal lower extremity sensory involvement and mild distal lower extremity motor involvement.  Overall, findings were determined as being consistent with type II diabetic peripheral polyneuropathic process with moderately severe sensory involvement and mild motor involvement.  The report from that study did not, however, identify which nerve groups were involved.

During VA treatment in April 2005, the Veteran reported that he was experiencing painful dysesthesia on the soles of his feet.  He also reported having balance problems and overall lack of sensation in his feet.  A neurological examination conducted at that time indicated reduced sensation to pinprick over the lower extremities and decreased reflexes of one to two out of four.

During a July 2008 VA examination, the Veteran reported that the neuropathies in his lower extremities were worsening generally.  He described having symptoms that included numbness in his toes, feet, and legs; pain and burning in his feet and toes; and, lack of sensation in the soles of his feet.  He stated that cold weather aggravated his symptoms.  In terms of functional impairment, he reported that he was unable to perform activities that involved long periods of walking.  Still, he denied having any other interference with his daily activities.

A neurological examination revealed that the Veteran had difficulty discerning sharp and dull sensations in his feet and distal lower extremities.  Sensation to vibratory sense was also decreased at his knees and toes.  Sensation to light touch was also decreased from beneath both knees and down to his feet.  Deep tendon reflexes were diminished in both knees to 1+ and were absent in all other areas.  An examination of the skin in the Veteran's lower extremities revealed that the skin was cool to the touch up to the thigh but warm in the gastrocnemius muscle areas.  Overall, the examiner determined that the Veteran's peripheral neuropathies prevented him from activities that required prolonged walking.  Notably, the examiner failed to identify which nerve groups were involved, and also, failed to offer a characterization of the degree of neurological impairment.

Records for subsequent VA diabetic foot evaluations conducted in April 2009 and February 2010 reflect essentially normal vascular, muscular, dermatological, and neurological findings.  In an August 2010 statement, however, the Veteran stated that his toes dragged on the floor when he walks and caused him to trip.  He also continued to report feeling a constant coldness in his toes and feet.

During VA examination in November 2010, the Veteran continued to report symptoms in his legs and feet that were essentially similar to those he reported during previous examinations and treatment.  He described, however, that his symptoms were constant and seemed to have worsened over the previous nine to 12 months.  Functionally, he continued to complain that his symptoms were interfering with his ability to walk.  In terms of occupational history, he reported a history of employment as a railroad employee of over 28 years prior to his retirement in January 1999 due to restrictions caused by his heart condition.

A physical examination of the Veteran's skin revealed post-surgical scars on the Veteran's feet and ankles, but was otherwise unremarkable in his lower extremities.  A neurological examination was grossly normal but did reveal balance difficulties during heel to toe walking.  The examiner diagnosed diabetes mellitus, type II with associated moderate to severe peripheral neuropathies in the lower extremities.  Again, however, the examiner did not identify which nerve groups were involved.

The Veteran was afforded a new VA examination of his peripheral neuropathies in June 2015.  At that time, he reported ongoing symptoms of numbness, paresthesias, and dysesthesias in his lower extremities; although notably, he apparently characterized those symptoms as being mild in degree.  A neurological examination at that time showed full and normal muscle strength and deep tendon reflexes in both lower extremities.  Sensation to light touch was decreased in both lower legs, ankles, feet, and toes.  Sensation was also decreased to position sense, vibration, and cold sensation.  No evidence of muscle atrophy or trophic changes was observed.  Overall, the examiner determined that the findings from the examination are consistent with moderate incomplete paralysis of the sciatic nerve in both lower extremities.  In a June 2015 addendum, the examiner commented that he identified the Veteran's condition as involving the sciatic nerve only because he was not given the option of selecting superficial peroneal nerve in the checklist questionnaire format of the examination form that he was given.  Thus, he clarified that the Veteran has paralysis of the superficial peroneal nerve.

Overall, the evidence shows that the peripheral neuropathies in the Veteran's lower extremities have been manifested primarily by symptoms of pain, coldness, and numbness involving primarily his lower extremities below his knees, to include his toes, feet, and ankles.  In an undisputed medical finding, the June 2015 VA examiner concluded that the neurological condition in the Veteran's lower extremities involved incomplete paralysis of the superficial peroneal nerve group.

Subject to the above, repeated private and VA neurological tests over the course of the appeal period appear to indicate that the degree of severity of the Veteran's neurological impairment has always ranged from moderate to severe.  Neurological tests conducted during VA treatment in April 2005 indicated reflexes in the lower extremities that ranged only from one to two out of four.  During the July 2008 VA examination, deep tendon reflexes were diminished to being 1+ in the knees and were wholly absent in other areas of the Veteran's lower extremities.  The Veteran has reported credibly that he experiences difficulty walking, problems with balance, and constant coldness that causes difficulty sleeping.

The facts in the record support the conclusion that the degree of neurological impairment in the Veteran's lower extremities ranges up to severe in degree.  Indeed, that conclusion is stated in the March 2004 private record from Physical Medicine and Rehabilitation and the November 2010 VA examination report.  Although those opinions are incomplete in that they fail to identify the nerve groups that are involved, the determination as to the severity of neurological impairment does not appear to be dependent upon that determination.  Hence, those opinions' characterization of the Veteran's neurological impairment as being severe is not invalidated necessarily by the failure to identify the involved nerve groups.  Moreover, the Board reiterates that those characterizations are supported by objective physical findings in the record.  Overall, the criteria for 20 percent initial disability ratings under DC 8522 for the peripheral neuropathies in the Veteran's lower extremities are met for the entire appeal period.

In contrast, the evidence does not support the assignment of a disability rating higher than 20 percent for any part of the appeal period at issue.  In that regard, there are simply no complaints or objective findings in the record that suggest that the Veteran has complete paralysis of the superficial peroneal nerve in either lower extremity with weakened eversion of either foot.  As noted, the June 2015 VA examiner's conclusion that the neurological condition in the Veteran's lower extremities involves incomplete paralysis of the superficial peroneal nerve group is not rebutted by contrary evidence or opinions in the record.  In the absence of evidence showing complete paralysis of the superficial peroneal nerve, a 30 percent disability rating under DC 8522 is not warranted for any part of the appeal period.

The Board has also considered application of the provisions under 38 C.F.R. § 3.321 (b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the evidence does not show that the impairment caused by the peripheral neuropathies in the Veteran's lower extremities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1) (2015).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's lower extremity peripheral neuropathies are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Given the same, the Board finds that the functional difficulties caused by the Veteran's disabilities are contemplated fully in the defined regulations and rating criteria.  To conclude, the rating criteria under DC 8522 reasonably describe the Veteran's disability level and symptomatology.  As such, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The evidence shows, however, that the severity and impairment associated with the Veteran's lower extremity peripheral neuropathies have been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

In sum, the evidence shows that, throughout the appeal period at issue, the peripheral neuropathies in the Veteran's lower extremities have involved incomplete and severe paralysis of the superficial peroneal nerve group.  Accordingly, he is entitled to initial disability ratings of 20 percent, and no more, for each lower extremity prior to November 4, 2010.  He is not entitled to a disability rating higher than 20 percent for peripheral neuropathies in his lower extremities from that date.  To the extent that higher initial disability ratings are being granted for the period before November 4, 2010, this appeal is granted.


ORDER

An initial disability rating of 20 percent for right lower extremity peripheral neuropathy prior to November 4, 2010 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

An increased disability rating for right lower extremity peripheral neuropathy rated as 20 percent disabling from November 4, 2010 is denied.

An initial disability rating of 20 percent for left lower extremity peripheral neuropathy prior to November 4, 2010 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

An increased disability rating for left lower extremity peripheral neuropathy rated as 20 percent disabling from November 4, 2010 is denied.


REMAND

In an August 2012 formal TDIU application, the Veteran asserts that he unable to work on a full-time basis due primarily to a combination of his service-connected coronary artery disease and his diabetes.  In conjunction with the same, a private January 2016 vocational assessment by W.T.C. expresses the opinion that the Veteran is presently unemployable due to impairment caused by a combination of his service-connected PTSD, arteriosclerotic heart disease, diabetes mellitus, and lower extremity peripheral neuropathies.

Service connection is in effect for the Veteran for coronary artery disease with angina rated 60 percent disabling; gastroporesis, status-post gastric bypass surgery rated 60 percent disabling; posttraumatic stress disorder (PTSD) rated 50 percent disabling; diabetes mellitus, type II rated 20 percent disabling; right lower extremity peripheral neuropathy rated 20 percent disabling; left lower extremity peripheral neuropathy rated 20 percent disabling; erectile dysfunction rated non-compensable (zero percent); scars on his chest and stomach associated with coronary artery disease rated non-compensable; and, diabetic retinopathy rated non-compensable.

The record shows that the Veteran underwent a series of VA examinations in June and July of 2015.  Those examinations included examinations for the Veteran's heart, stomach, PTSD, hearing loss, diabetes, lower extremity peripheral neuropathies, scars, and erectile dysfunction.  According to histories reported by the Veteran during those examinations, he had just begun working on a part-time basis as a truck driver, working three or four days per week.

The Board observes that the private January 2016 occupational assessment provided by W.T.C. makes no mention of the fact that the Veteran has been working as a part-time truck driver.  In the absence of such discussion, it is unclear as to whether W.T.C. is aware of the Veteran's current occupational status, and if so, whether such information affects his conclusions.  For that reason, the opinions expressed by W.T.C. are inadequate.

In conjunction with the same, the Veteran has not been afforded a VA examination to determine the extent of impairment associated with his diabetic retinopathy.  Also, the July 2015 VA PTSD examination opines simply that the symptoms and impairment associated with the Veteran's PTSD cause clinically significant distress or impairment in his social, occupational, or other important areas of functioning.  The examination does not, however, offer any opinion or insight as to what specific areas of occupational functioning the Veteran is unable to perform in his previous occupation as a railroad worker or his current part-time occupation as a truck driver.  In that regard, the opinions rendered in the PTSD examination offer no insight as to whether the Veteran remains capable of maintain substantially gainful employment as a railroad worker or as a truck driver.  Hence, the July 2015 VA PTSD examination is incomplete for purposes of determining whether the Veteran is entitled to a TDIU.

Given the foregoing, the Veteran should be afforded a VA examination of his service-connected diabetic retinopathy, and also, be afforded a new VA examination of his PTSD to determine the extent to which associated symptoms impair his ability to perform in an occupational setting.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his service-connected disabilities since July 2015.  VA must then make efforts to obtain any treatment records that are identified by the Veteran. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his claim for a TDIU, and if so, assist him in obtaining it.  Relevant VA treatment records dated from October 2011 to the present should be associated with the record.

2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination to determine the current severity of his diabetic retinopathy, and the extent of any associated functional impairment.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be conducted.  The examiner should also comment upon the following medical questions:

	(a) what are the symptoms and manifestations 	associated with the Veteran's diabetic retinopathy?

	(b) what functional impairment has resulted from the 	Veteran's symptoms and manifestations?

The examiner's responses to the foregoing questions should include a full discussion that includes citation to any relevant facts or evidence, to include the findings from the examination, impairment or functional loss reported by the Veteran, objective and subjective findings noted in the previous VA examinations and VA and private treatment records, and any applicable medical principles.

If the examiner cannot provide the opinions being sought without resorting to speculation, he or she should indicate this expressly and provide an explanation as to what additional information is necessary and why the opinion cannot be given without resorting to speculation.

A typewritten report of the examination should be prepared and associated with the Veteran's claims file.

4.  Also, the Veteran should be arranged to undergo a VA examination to determine the current severity of the symptoms and impairment associated with the Veteran's PTSD.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be conducted.  The examiner should also comment upon the following medical questions:

	(a) what are the symptoms and manifestations 	associated with the Veteran's PTSD?

	(b) what social and occupational tasks are the Veteran 	unable to perform as a result of his symptoms and 	manifestations?

The examiner's responses to the foregoing questions should include a full discussion that includes citation to any relevant facts or evidence, to include the findings from the examination, impairment or functional loss reported by the Veteran, objective and subjective findings noted in the previous VA examinations and VA and private treatment records, and any applicable medical principles.

If the examiner cannot provide the opinions being sought without resorting to speculation, he or she should indicate this expressly and provide an explanation as to what additional information is necessary and why the opinion cannot be given without resorting to speculation.

A typewritten report of the examination should be prepared and associated with the Veteran's claims file.

5.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


